Defendant objects on the grounds that it is too late after testimony has been taken, and alleges actions of this kind should be put upon the same ground, as to amendments, as penal actions, where it is not done except under very special circumstances. Graham’s Practice 654, and cases there cited.
Plaintiff’s papers show that the newly discovered evidence has no bearing upon defendant’s testimony taken by commission, and the application was not induced by that.-
Decision.—Motion granted on payment of costs opposing motion and the costs of a new commission, if one shall become necessary, and the costs of the plea.